DETAILED ACTION
	This Office Action is based on application 17/129,620 filed 21 December 2020.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 1, 2, 4, 8, 9, 11, 15, and 16: Each instance of “the tunable parameter” (e.g. Claim 1, Lines 6, 10, and 12) should be “the at least one tunable parameter”.
Claims 1, 3, 8, 10, 15, and 17: “the flag” (e.g. Claim 1, Line 10) should be “the at least one flag”.
Claims 2, 3, 9, 10, 16, and 17: “the group” should be “a group”.
Claims 4, 6, 11, 13, 18, and 20: “the condition” should be “the at least one condition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The claims are directed to a computer program product solely comprising ‘one or more computer readable storage media’ with program instructions stored thereon.  
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Further see the USPTO Official Gazette (1351 OG 212) notice titled “Subject Matter Eligibility of Computer Readable Media" dated 23 February 2010 by Director Kappos.
The Office notes the specification at ¶[0086] defines a ‘computer readable storage medium’ including a statement disavowing the ‘computer readable storage medium’ from covering forms of transitory propagating signals.  However, the description in the specification is associated with a ‘medium’ and not the claimed ‘media’; no such disavowing statement is made for ‘computer readable storage media’.  Amending the claims to recite “one or more computer readable storage medium” would also overcome the instant rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODD et al (US Patent 7,080,221) and further in view of RAGO et al (US PGPub 2019/0349427).


With respect to Claims 1, 8, and 15, TODD discloses a method/system/product, comprising:
migrating an item to target storage from source storage in a storage system in a cutover process (Fig 2; Col 10, Lines 1-47: “the computer system shown in Fig 2 also includes a storage system 221 that includes a target volume 223 to which the source volume 205 is to be migrated”; Col 26, Lines 42-47: “the agent can manage a migration process with an auto-switch and retirement capability {analogous to ‘a cutover process’}, wherein data access attempts are automatically switched to the target locations(s)”); 
initiating a data validation process with the home cluster (Fig 4a, Step 420a: Validate Session Parameters or Fig 4b, Step 4b: Session Parameters Valid at Agent?; Col 15, Line 21 through Col 17, Line 6: The acts of 420a-b perform various validations as a part of starting a migration session, including “each process validates that it can communicate and access all named source and target volumes” {analogous to validating ‘with the home cluster’}); 
enabling at least one tunable parameter on the item on the cache cluster in the storage system, the tunable parameter being configured to adjust the data validation process with the home cluster, wherein the at least one tunable parameter includes at least one condition (Col 11, Lines 31-45: “the data structure provides … separate parameters for individual source/target pairs”, “providing separate parameters for each source/target pair allows an administrator to specify different migration methods for each source/target pair, ascertain the individual status for each source/target pair, and otherwise separately control and monitor individual source/target pairs”); 
enabling at least one flag on the item on the cache cluster in the storage system, the flag being configured to indicate that the at least one condition of the tunable parameter on the item in the storage system is met (Fig 3, each source/target pair table 340A-D may comprise a STATE field {analogous to ‘at least one flag’}; Col 11, Lines 31-45: “providing separate parameters for each source/target pair allows an administrator to specify different migration methods for each source/target pair, ascertain the individual status of each source/target pair, and otherwise separately control and monitor individual source/target pairs”); and 
in response to the at least one condition of the tunable parameter being met, ending the data validation process with the home cluster in the storage system (Col 13, Line 54 through Col 14, Line 3: “the timing of the switch to the target {analogous to ‘ending the data validation process’} can be controlled … when the migration is completed, on an individual source/target pair basis as each pair is completed”).
TODD may not explicitly disclose wherein the target storage is a cache cluster and the source storage is a home cluster.
However, RAGO discloses wherein the target storage is a cache cluster and the source storage is a home cluster (¶ [0050] – source and target caching servers may comprise a caching cluster).
TODD and RAGO are analogous art because they are from the same field of endeavor of data migration systems.   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TODD and RAGO before him or her, to modify the storage of TODD to include clusters as taught by RAGO.  A motivation for doing so would have been to distribute the caching data over multiple computing nodes (¶ [0054]) which may improve system performance of accessing the data e.g. by simultaneous accessing nodes in parallel.  Therefore, it would have been obvious to combine TODD and RAGO to obtain the invention as specified in the instant claims.

With respect to Claims 2, 9, and 16, the combination of TODD and RAGO disclose the method/system/product of each respective parent claim.
TODD and RAGO may not disclose wherein the tunable parameter is selected from the group consisting of: a refreshOnce and a readdirOnce. 
However, TODD states at Col 10, Lines 49-56 that a data structure created to facilitate a migration session may include parameters specified by a user and at Col 11, Lines 35-45 that separate parameters may be specified for each source/target pair which at least suggests the parameter selected for a particular source/target pair may be from a group consisting of two options.  As such, with the suggestions asserted by TODD, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration TODD’s explicit teachings and suggestions to have been able to modify the combination of TODD and RAGO’s explicit teachings such that the parameters selected would be chosen from a group consisting of a refreshOnce and readdirOnce options with a reasonable expectation of success.  A motivation for doing would be to limit the number of options available for data validation for user selection based on the options implemented for migration for a particular source/target data type.

With respect to Claims 3, 10, and 17, the combination of TODD and RAGO disclose the method/system/product of each respective parent claim.
TODD and RAGO may not disclose wherein the flag is selected from the group consisting of: a refreshOnceComplete, a readdirOnceComplete, and a homeChanged.  
However, TODD states at Col 10, Lines 49-56 that a data structure created to facilitate a migration session may include parameters specified by a user and at Col 11, Lines 35-45 that separate parameters may be specified for each source/target pair which at least suggests statuses for a particular source/target pair may reflect the parameters associated with each particular pair and may be from a group consisting of three options.  As such, with the suggestions asserted by TODD, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration TODD’s explicit teachings and suggestions to have been able to modify the combination of TODD and RAGO’s explicit teachings such that the flags selected would be chosen from a group consisting of a refreshOnceComplete, readdirOnceComplete, and homeChanged options with a reasonable expectation of success.  A motivation for doing would be to limit the number of statuses available for data validation for user selection based on the parameter options implemented for migration for a particular source/target data type.

With respect to Claims 6, 13, and 20, the combination of TODD and RAGO disclose the method/system/product of each respective parent claim.
TODD further discloses wherein the condition is based at least in part on a ctime associated with a counterpart item on the home cluster (Col 11, Lines 35-45: separate parameters {analogous to ‘ctime’} may be specified for each source/target pair).  

With respect to Claims 7 and 14, the combination of TODD and RAGO disclose the method/system of each respective parent claim.
TODD further discloses wherein the at least one tunable parameter is configured to adjust a local updates only model of migration (Col 6, Lines 25-29: “an administrator might … adjust one or more parameters defining its execution”), wherein the at least one tunable parameter determines which requests are sent to the home cluster from the cache cluster in the local updates only model of migration (Col 11, Lines 35-45: separate parameters may be specified for each source/target pair).
 

Allowable Subject Matter
Claims 4, 5, 11, 12, 18, and 19 are allowed over prior art.   Exemplary Claim 4 is directed to provide a tunable parameter ‘wherein the condition of the tunable parameter includes at least one refresh operation and/or at least one readdir operation’; prior art hasn’t been found to teach such a parameter indicating that either particular recited operation is to be performed in the context of data validation associated with migrating data in a cutover process.
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Claims 18 and 19 are allowed over prior art, the claims are rejected as being directed to non-statutory subject matter as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach similar data validation involving migration processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137